Mod AO 442 (09/13) Arrest Warrant    AUSA Name & Telno: Alison Moe, 212-637-2225


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District of New York

                  United States of America
                             v.                                    )          20 CR 330
                                                                   )        Case No.
                                                                   )
                                                                   )
                                                                   )
                       Ghislaine Maxwell
                                                                   )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)     Ghislaine Maxwell                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
’                        ’ Superseding Indictment         ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition             ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  Title 18, United States Code, Section 371 (conspiracy to entice minors)
  Title 18, United States Code, Sections 2422 and 2 (enticement of a minor)
  Title 18, United States Code, Section 371 (conspiracy to transport minors)
  Title 18, United States Code, Sections 2423(a) and 2 (transportation of a minor)
  Title 18, United States Code, Section 1623 (perjury)




Date:         06/29/2020
                                                                                          Issuing officer’s signature

City and state:       White Plains, NY                                      Hon. Lisa Margaret Smith, U.S. Magistrate Judge
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
20 Cr. 330
